Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154427                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  In re IRVIN ESTATE
  _______________________________
  JOELYNN STOKES, Personal Representative
  of the Estate of LUKE IRVIN, and
  RALPH S. IRVIN,
                 Appellees,
  v                                                                 SC: 154427
                                                                    COA: 332163
                                                                    Wayne Probate Court:
  KIMBERLY IRVIN,                                                   00-628037-DE
             Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the August 3, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
           a0424
                                                                               Clerk